IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ESTATE OF EARL T. KESLAR,            : No. 84 MM 2017
JR.                                         :
                                            :
                                            :
PETITION OF: SUSANNAH D. KESLAR             :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.